Citation Nr: 0117586	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio, wherein the veteran's claim for an increased 
(compensable) evaluation for bilateral pes planus was denied.

This matter was previously before the Board in October 1997 
and November 1998, at which time it was remanded for a travel 
board hearing and additional development, respectively.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for bilateral pes planus has been obtained by the 
RO. 

2.  Bilateral pes planus is manifested by mild symptoms to 
include subjective complaints of pain, relief of pain with 
built-up shoes, and X-ray evidence showing no bone 
abnormality and normal arches with weight bearing.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral pes planus are not met.  38 U.S.C.A. §  1155, (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2000), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and the RO has obtained all relevant 
records regarding the veteran's medical disorder.  
Transcripts of a travel board hearing and a personal hearing 
at the RO, as well as reports of the findings from his VA 
examinations have been associated with the claims file.  
Additionally, all of the directives in the Board remands were 
complied with and the findings from the VA examination have 
been associated with the claims file.

Factual Background

Service connection was granted in May 1947 based on evidence 
that the veteran's preexisting bilateral pes planus was 
aggravated by service.  A 10 percent evaluation was assigned 
based on evidence of the severity of the disability.

In a March 1961 rating action the RO reduced the veteran's 
service-connected pes planus to a non-compensable (zero 
percent) evaluation after he failed to report for his 
scheduled VA examination.

In August 1995 the veteran filed a claim for an increased 
(compensable) evaluation for bilateral pes planus.

The veteran underwent a VA examination in September 1995.  He 
related a history of hypertension and diabetes mellitus.  
Objectively,  he was described as having a slow, deliberate 
gait.  He had generalized swelling of both feet and some mild 
loss of the longitudinal arch.  Neurovascular examination of 
the lower extremities was normal.  The veteran's feet did not 
show dramatic changes of pes planus.  The diagnosis was mild 
pes planus.

X-ray reports dated in November 1995 show that aside from 
some joint narrowing, spur, degenerative joint disease, and 
shortening with respect to the toes, the veteran's feet 
appeared intact.

A consultation sheet dated in April 1996 from the VA Medical 
Center (VAMC) in Chillicothe indicates the veteran complained 
of having bilateral foot pain over a number of years.  The 
report indicates that there was a decrease in the arch 
bilaterally.  The pertinent assessment was mild bilateral pes 
planus.

During a personal hearing held in June 1996 the veteran 
testified that he had pain that started in his foot and went 
all the way up his back.  He also stated that he had been 
given inserts for his shoes that helped and that his feet 
became red and swelled a little when he stayed on his feet.

Progress notes from the Chillicothe VAMC dated in July 1997 
indicate that shoes and supports have not helped with his 
painful feet.  Although partially illegible, the physician 
opined that a spinal problem the veteran had caused foot pain 
and problems with stability and falling.

At a travel board hearing held in April 1998 the veteran 
testified that he had spasms in his legs that caused him to 
fall.  He stated that the only shoes he could wear were Dr. 
Scholl's, which have a cushioned arch support built into the 
shoe.  He also stated that his feet were in constant pain and 
that each step felt like he was walking on needles.

Progress notes from the veteran's podiatry follow-up care 
dated in January 1999 from the Chillicothe VAMC indicate that 
although the veteran had "bad looking" flat feet, he had 
never been treated specifically for that condition and that 
due to his known spine problems it would be difficult to say 
if his feet were the cause of his walking and balancing 
problems.  The examiner's review of records indicate that 
there were references to the veteran's foot condition over 
the years, but they were always related to the spinal 
condition.

In March 1999 the veteran underwent a VA examination.  In 
addition to pes planus, other orthopedic and bilateral venous 
disease with venous stasis dermatitis changes were noted.  At 
that time, he had an unstable gait and used a walker to 
ambulate.  There was swelling of the feet.  On examination 
the left ankle had 5 degrees of dorsiflexion and 20 degrees 
of plantar flexion.  Subtalar motion showed 10 degrees of 
inversion and 10 degrees of eversion.  The right ankle had 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
Subtalar motion showed 10 degrees of inversion and 20 degrees 
of eversion.  The physician noted that there was mild pes 
planus though there was a definite longitudinal arch 
bilaterally.  The X-ray reports show that both feet were 
normal except for bilateral shortened fourth metatarsals and 
that there was no radiographic evidence of pes planus.

In August 1999 the veteran underwent another VA examination.  
The veteran complained of horrible pain and indicated that he 
had been prescribed strong narcotic pain medication.  Despite 
the medication his feet still caused him a lot of pain.  The 
physician stated that the veteran's visual behavior from the 
pain in his feet was over exaggerated from the physical 
examination.  The veteran did not cooperate during the 
examination and while the physician tried to perform range of 
motion tests on the ankles, the veteran contracted his 
muscles to resist motion in any direction.  The examiner 
opined that the veteran's complaints of pain that awakened 
him from sleep was more from diabetic neuropathy as opposed 
to pes planus.  The X-ray reports reveal that there was no 
bone or joint abnormality bilaterally even with weight 
bearing.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran's service-connected bilateral pes planus is 
currently evaluated as zero percent disabling pursuant to 
Diagnostic Code 5276, acquired flatfoot.  According to this 
Diagnostic Code a zero percent evaluation is warranted for 
mild pes planus with symptoms relieved by built-up shoes or 
arch support.  A 10 percent evaluation is warranted for 
moderate pes planus unilaterally or bilaterally manifested by 
a weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  An evaluation of 20 percent for unilateral and 30 
percent for bilateral severe pes planus is warranted with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation on use, and characteristic 
callosities.  An evaluation of 30 percent for unilateral and 
50 percent for bilateral pronounced pes planus is warranted 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The March 1999 VA examination report found only mild pes 
planus.  In addition, the veteran testified at both his June 
1996 personal hearing at the RO and at his April 1998 travel 
board hearing that he had some relief from his pain, 
particularly with Dr. Scholl's shoes.  These findings meet 
the criteria for a zero percent evaluation in which built-up 
shoes or arch supports relieve symptoms of mild pes planus.

A higher evaluation of 10 percent is not warranted because 
the X-ray reports from 1999 reveal that notwithstanding 
unrelated toe deformities, the veteran's feet were 
essentially normal even on weight bearing.  Although the 
veteran has complained of extreme pain when walking and even 
pain when sleeping, the VA physician who examined the veteran 
in August 1999 stated that the veteran's visual behavior from 
the pain in his feet was over exaggerated from the physical 
examination and opined that some of the veteran's pain was 
more from diabetic neuropathy rather than pes planus.  
Moreover, progress notes from the Chillicothe VAMC dated in 
January 1999 indicate that previous references to the 
veteran's feet disorder were always in reference to his spine 
disorder.  In addition, higher ratings are not merited, as X-
ray reports do not reveal any marked deformity and there is 
no evidence of callosities.  Furthermore, the VA physician 
who examined the veteran's feet in August 1999 stated that 
the veteran's pain was over exaggerated from the physical 
examination and that the pain was not entirely due to pes 
planus.


Finally, under DeLuca, additional disability should be 
considered with evidence of functional loss due to pain, 
fatigue, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Although Chillicothe VAMC progress 
notes dated in January 1999 indicate it would be difficult to 
say if the veteran's feet were the cause of walking and 
balancing problems in view of his spine problems, additional 
medical evidence tends to indicate that is most likely the 
result of other disorders.  Objective medical evidence in the 
March 1999 and August 1999 VA examination reports indicate 
the veteran has some decreased ankle motion, but complaints 
of pain were exaggerated.  Chillicothe VAMC progress notes 
dated in July 1997 indicate that the veteran's bilateral foot 
pain, falling, and instability were caused by the spinal 
disorder.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Since the veteran's visible behavior was 
exaggerated and not supported by adequate pathology, and 
balancing problems were attributed to a spinal disorder, a 
higher evaluation may not be awarded based on 38 C.F.R. 
§§ 4.40, 4,45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for bilateral pes 
planus, the benefit of the doubt doctrine does not apply and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) evaluation for pes 
planus is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

